The determination made at Special Term is correct, except that institution of the action for a separation did not bar rights which had accrued under the separation agreement prior to that time. If such rights exist they may be enforced. Judgment and order unanimously affirmed with leave to serve an amended complaint asserting causes of action for payments allegedly payable down to the date of the institution of the separation action. Present — :Peck, P. J., Dore, Cohn and Breitel, JJ. [See 280 App. Div. 912; post, p. 874.]